October 16, 2007By Facsimile and Expedited Mail United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Mail Stop 3720 Washington D.C.20549 Attn:Kathleen H. Krebs Special Counsel Fax No.:202-772-9205 Re:The DIRECTV Group, Inc. Definitive Schedule 14A filed April 27, 2007 Commission File Number: 1-31945 Dear Ms. Krebs: This is in response to the comments relating to our 2007 proxy statement made in the letter dated August 21, 2007, from the Division of Corporation Finance of the Securities and Exchange Commission to Chase Carey, Chief Executive Officer of The DIRECTV Group, Inc. (“Company”).We appreciate the comments and, as augmented by the few specific items discussed below, we will comply with the comments in all future filings, as applicable.Specifically, we have provided our compensation committee, and the independent advisors to the compensation committee, with the comment letter, and have reviewed this response with them.Consequently, they will be in a position, during their future deliberations, to consider and address each of the issues raised in the comment letter.In this way, the items noted in the comment letter will become part of the regular process and review undertaken by the Company and our compensation committee and its advisors. For your convenience, where we have made a specific comment or explanation, our responses correspond to the format of the comments in the letter.As used in this letter, “we”, “our” and other similar words refer to the Company and its board of directors, compensation committee and management, as appropriate in the context. Item 1 – Selection of Directors, page 4 1. We note your disclosure regarding “limitations in the Company’s Amended and Restated Certificate of Incorporation, Amended and Restated By-Laws and applicable law” on shareholders’ ability to submit director candidate recommendations.Please briefly note the kinds of limitations to assist stockholders in understanding the extent to which they may make the recommendations. Response:This reference is primarily to the required timing of shareholder nominations and process restrictions that we discuss in more detail on page 70 of the 2007 proxy statement.In the future, we will either cross reference to the expanded discussion or will summarize it as part of the discussion of selection of directors. Item 2 – Compensation Committee, page 11 2. Provide more disclosure regarding the participation of your chief executive officer in named executive officer compensation-setting. For example, disclose whether your chief executive officer made recommendations to the compensation committee regarding performance measures, targets and similar items that affect his or other named executive officer compensation. See Regulation S-K Item 407(e)(3)(ii). As another example, disclose to what extent the chief executive officer conferred with a compensation consultant. In addition, we note your disclosure on page 27 regarding your chief executive officer's company performance assessment to the committee, but it is not apparent as to what this assessment applied or what comprised it. Please clarify. Response:We will provide the additional disclosures as requested in future filings, as applicable.In response to the request for clarification, the assessment by our chief executive officer consisted of a review of the performance of the business over the past calendar year including discussion of various business metrics with the compensation committee to assist them in determining whether they should exercise discretion to reduce the amount of awards from the amounts determined under the annual bonus and RSU plans, as well as his separate assessment of individual performance of each named executive officer. Items 3 and 4– We will make the disclosures as requested in future filings, as applicable. Item 5 – Elements of Compensation, page 22 5. We note your disclosure that the committee “sets annual target incentive bonus compensation levels such that the combined base salary and target bonus is competitive with the peer group.” Please indicate what you mean by “competitive.” To the extent the committee benchmarked named executive officer compensation by targeting a particular value range of compensation paid by the peer group, please indicate where the amount of your actual named executive officer compensation fell within the targeted percentile range. To the extent your compensation was outside of the targeted percentile range, please explain why. Response:By “competitive” in reference to the peer group, we meant that the total annual cash compensation (the sum of base salaries and target annual incentive bonuses) and total direct compensation (the sum of base salaries, target annual incentive bonuses and target long-term incentive awards) for our named executive officers fell within the 50th to 75th percentile when compared to historical information obtained on the peer group of companies identified in our 2007 proxy statement.We also reserve the right to vary from these guidelines, as noted on page 21 of the proxy statement, and have done so. In some cases, the total compensation paid to our named executive officers fell within that range and was considered by the compensation committee to be competitive relative to our peer group.In other cases, the total compensation was somewhat less than the target 50th percentile but, based on the assessment of individual executive’s contributions to the company in relation to other executives, as well as prior compensation, the compensation committee determined that it was appropriate to vary from the target compensation range as described.In future filings, as applicable, we will make disclosures consistent with your comments. Item 6 – 2006 Company Performance and Incentive Programs, page 27 6. We note your statements on page 27 as to why you have not disclosed all of the performance targets for incentive compensation. To the extent that you have not disclosed the targets because you believe such disclosure would result in competitive harm such that the information could be omitted under Instruction 4 to Item 402(b) of Regulation S-K, provide us in your response letter with a detailed analysis supporting your conclusion. Then, in your filing, to the extent that you have a sufficient basis to keep the information confidential, expand your discussion as to how difficult it would be for the executive or how likely it would be for the company to achieve the undisclosed performance target or threshold levels. See Instruction 4 to Item 402(b). Note that general statements regarding the level of difficulty or ease associated with achieving performance measures are not sufficient. In discussing how difficult it will be for an executive or how likely it will be for the company to achieve the target levels or other factors, please provide as much detail as necessary without providing information that would result in competitive harm. Also, to the extent the targets are not stated in quantitative terns, explain how the committee determines achievement levels for that performance measure. Response:The five performance measures used for RSU awards granted from 2004 through 2006 under the Company’s 2004 Stock Plan, as amended and restated in 2007, related solely to the DIRECTV U.S. operations and consisted of individual targets for five key business metrics (subscriber growth, growth in average revenue per user (ARPU), churn, subscriber acquisition costs (SAC), and pre-SAC margin improvement).Each of these metrics is based upon sensitive business information specific to our U.S. business operations, where we face significant competition.We believed that disclosing specific targets for these metrics for future periods (including disclosures made during the multi-year performance measurement period) would highlight this sensitive information for our competitors, which could affect their competitive tactics and result in competitive harm to the Company.Each of subscriber growth, ARPU growth, churn, SAC and pre-SAC margin improvement reveals to our competition our specific business goals and signals our subscriber pricing and cost targets.This provides our competition with information that can be used in their planning to target our anticipated business approach.In particular, a key factor affecting ARPU growth is our pricing for subscriber packages, which we have, for the past several years, changed annually in the first quarter.ARPU growth also affects pre-SAC margin improvement, and potentially subscriber growth and churn.Further, our SAC target can signal to competitors the amount we may be willing to spend to acquire each subscriber.It is for these reasons that we chose not to reveal the specific targets for future time periods. Our 2007 proxy statement included disclosure of the specific performance targets for the RSU awards granted in 2004, since the performance period was complete and the information was no longer considered competitively sensitive. In our 2008 proxy statement, we will similarly disclose the performance targets for the RSU awards granted in February 2005, since the performance period for those RSU awards will have been completed on December 31, 2007.As to the RSU awards granted in February 2006, by the date our proxy statement for 2008 is made publicly available (late April 2008), the three-year performance period will have been substantially completed, and the DIRECTV U.S. pricing for calendar 2008 (which directly affects the ARPU metric and indirectly affects performance for certain of the other metrics) will have been publicly announced.Consequently, we also presently intend to include the applicable performance metrics for the RSU awards issued in February 2006 in our 2008 proxy statement, as we currently believe they will not be considered competitively sensitive at that time. The performance metrics for the 2007 RSU awards (including the recently granted award to the Company’s President and Chief Executive Officer) have been changed and are determined based on consolidated DIRECTV Group results, which include both our U.S. and Latin American operations.At this time, these new metrics (revenue growth, growth in operating profit before depreciation and amortization and growth in cash flow before interest and taxes) are not considered to be competitively sensitive information and, accordingly, it is presently our intent to disclose the applicable performance targets for the 2007 RSU awards in our 2008 proxy statement. Item 7– We will make the disclosures as requested in future filings, as applicable. Item 8 – 2006 Company Performance and Incentive Programs, page 27 8. Discuss whether discretion can be or has been exercised by the board or compensation committee either to award compensation absent attainment of the relevant performance goal(s) or to reduce or increase the size of any award or payout. Identify any particular exercise of discretion, and state whether it applied to one or more specified named executive officers or to all compensation subject to the relevant performance goal(s). See Item 402(b)(2)(vi) of Regulation S-K. Response:We will make the disclosures as requested in future filings, as applicable.Under our plans, the compensation committee is not permitted to increase an award beyond the maximum established at the time of the award but does have the discretion to reduce any award based on a consideration of business or other factors that the committee deems appropriate at the time of the review of actual performance.There is no formula for the exercise of such negative discretion.They did exercise this discretion in the award of performance bonus payments for calendar year 2006 (as disclosed in the 2007 proxy statement beginning on page 27) individually for each of the named executive officers. Item 9 - We will make the disclosures as requested in Item 9 in future filings, as applicable. Item 10 – Forward Looking Disclosures – 2007 Executive Officer Compensation, page 33 10. You disclose that you already established cash flow as the 2007 performance target under the bonus plan; therefore, please also disclose the performance target and threshold level that must be reached for payment to each officer as described in Item 402(b)(2)(v) of Regulation S-K and instruction 4 to Item 402(b). See Instruction 2 to Item 402(b). Also see comment six above. Response:We have reviewed Instruction 2 to Item 402(b) and Securities Act Release No. 8732A. We do not believe that disclosure of the target and threshold levels for the 2007 calendar year are material to investors’ understanding of the named executive officers’ compensation for the year ended December 31, 2006.
